Citation Nr: 1722942	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1976 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that the issue of entitlement to service connection for bilateral tinnitus, which was also certified to the Board, was granted by the RO in a May 2011 rating decision.  As such, this issue is not before the Board.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not first manifested during active duty service or within the first post-service year.  

2.  The weight of the competent and credible evidence is against a finding that hearing loss is related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded a VA examination in May 2011.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

II.  Service Connection for Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss, which he contends was caused by his in service exposure to aircraft take-offs and landings while serving on the flight deck of an aircraft carrier.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Post-service audiometric studies conducted during a May 2011 VA audiological examination showed that the Veteran has bilateral sensorineural hearing loss that meets the criteria under 38 C.F.R. § 3.385.  The disposition of this appeal therefore turns upon the question of whether the Veteran's sensorineural hearing loss was incurred during service, or was caused by an in-service injury or event, such as in-service acoustic trauma.

The Veteran's Form DD-214 identifies his primary specialty as electrician mate.  The Veteran has asserted that he served as an electrician mate on the flight deck of an aircraft carrier, and was therefore constantly exposed to the noise of aircraft taking off and landing.  See November 2008 informal claim for benefits; January 2012 Veteran statement.  He further asserted that even when he was not directly on the flight deck, his office was located right off the flight deck.  See December 2009 notice of disagreement.  The Veteran's service treatment records confirm that he was stationed aboard the USS America (CV-66), a former United States Navy aircraft carrier.  See, e.g., December 1976 service treatment record; February 1977 service treatment record; November 1977 service treatment record.  The Board finds the nature of the Veteran's documented service is consistent with in-service noise exposure.  Under the circumstances, the Board finds that the Veteran was exposed to acoustic trauma during his active duty service.

Although the evidence does show a current hearing loss disability and the occurrence of an in-service injury (acoustic trauma), the evidence does not establish the existence of an etiological relationship between the hearing loss disability and the Veteran's active duty service, the third element for service connection.

There is no evidence of any subjectively reported or objectively observed loss of hearing acuity during service or within a short period after the Veteran's separation from service.  The Veteran's service treatment records contain several audiometric studies.  An audiometric study conducted at enlistment showed no hearing loss.  See March 1976 service treatment record.  Between enlistment in March 1976 and separation in March 1980, the Veteran was subjected to several audiometric studies, none of which showed hearing loss to a compensable level.  See January 1978 service treatment record.  There are no reports of treatment for hearing loss during service.  The Veteran's hearing was again tested in a separation examination in February 1980, and again no hearing loss was shown to a compensable level.  See February 1980 service treatment record.  There is an indication that the Veteran's hearing worsened slightly from enlistment to separation, though, as noted above, not to a compensable degree.  Moreover, as discussed further below, a VA examiner determined that the difference in the audiometric studies did not indicate a significant threshold shift.

The Board notes that there is a remarkable lack of evidence of bilateral hearing loss pathology for many years following separation from service.  Notably, the earliest clinical evidence of record showing bilateral hearing loss is in 2008, approximately 28 years after service.  In this regard, VA treatment records show that the Veteran first received hearing aids in October 2008.  See October 2008 VA treatment record.  Indeed, the Veteran's own statements indicate that he did not begin to subjectively experience hearing loss until more than one year after separation from active duty service.  In the May 2011 VA examination, the Veteran asserted that he had experienced hearing loss since the mid to late 1980s.  Likewise, in July 2008, during a new patient visit, the Veteran reported that he had bilateral hearing loss for 20 years, indicating that he first experienced hearing loss in the late 1980s.  See July 2008 VA treatment record.

As bilateral sensorineural hearing loss was not shown to a compensable degree within one year of separation, presumptive service connection for a chronic disease is not warranted.  The grant of service connection, therefore, requires competent evidence relating the diagnosis of bilateral hearing loss to the Veteran's service.  The Board finds that the record does not contain reliable medical evidence which relates the claimed disability to any event, injury, or disease in service.  

In a January 2011 letter, a private physician, Dr. Thomas Kwyer, reported that the Veteran had been given an audiogram in May 2010.  It is not clear from the letter that the private audiogram tested the full range of puretone threshold values.  Nevertheless, Dr. T.K. reported that the audiogram showed mild to moderate hearing loss bilaterally.  The physician noted that the Veteran had a significant drop off in his left ear of 50 dB at 3000 Hz, 55 dB at 4000 Hz, and 45 dB at 8000, and opined that this "notch" was suggestive of some noise exposure that may have contributed to some of hearing loss in the left ear.  However, the Board finds this medical opinion is speculative in nature and does not provide an adequate basis upon which to support the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that while in the Navy he was an electrician on a flight deck where he was exposed to jet noise.  He asserted that he had experienced hearing loss since the mid to late 1980s.  As to occupational noise exposure, the Veteran reported that he had been an electrician for 20 years and had worn hearing protection.  He reported no recreational exposure, nor family history of hearing loss.  After testing, the examiner found that the Veteran currently had sensorineural hearing loss which met VA's criteria for hearing loss bilaterally, but opined that it was less likely than not that the Veteran's current hearing loss was caused by his military service.  The examiner explained that upon separation a complete hearing evaluation was done at most frequencies (including those often affected by noise) and the Veteran's audiometric thresholds were within normal limits.  The examiner further explained that a comparison of the Veteran's induction audiogram to his separation audiogram showed no significant threshold shifts that met VA criteria for hearing loss.

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his hearing loss disability is related to his in-service noise exposure and he is competent to report difficulty hearing over the years, he does not have medical training and his statements as to medical etiology are simply outweighed by the medical evidence of record.








Accordingly, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1991).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


